          Case 1:20-cr-00029-JPO Document 60 Filed 02/12/21 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     February 12, 2021

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Mario Alberto Ramos,
               20 Cr. 29 (JPO)

Dear Judge Oetken:

        The Government respectfully submits this letter in advance of defendant Mario Alberto
Ramos’s sentencing. For the reasons set forth below, the Government submits that a sentence
within the applicable Guidelines Range of 135 to 168 months’ imprisonment would be sufficient
but not greater than necessary to serve the legitimate purposes of sentencing.

A. Background

        On December 13, 2019, law enforcement conducting a narcotics investigation were
tracking a tractor trailer (the “Truck”) as it made its way from the West Coast to the New York
City area. (Presentence Report dated February 1, 2021 (“PSR”) ¶ 10.) The law enforcement
officers had previously been alerted to the Vehicle and it was not its first trip to the East Coast
transporting narcotics. Both the defendant and his co-defendant Carlos Alberto Ramirez were
driving the Truck cross-country.

        By approximately noon on December 15, 2019, the Truck arrived at a parking lot in New
Jersey. (Id.) Several hours later, an SUV transporting co-defendant Jose Luis Disla Melo arrived.
Ramirez exited the Truck, carrying a red bag. He then walked to meet with Disla Melo and
returned to the Truck empty-handed. (Id.) Law enforcement pursued Disla Melo, stopped him,
and recovered approximately nine kilograms of fentanyl. (Id. ¶ 11.) Ramirez then left the parking
lot.

       Later that day, a vehicle driven by co-defendant Lorenzo Maciel Solorio arrived at the
parking lot, and the defendant exited the Truck carrying a grey bag. The defendant and Solorio
were arrested as the defendant exited Solorio’s vehicle carrying a bag of cash. Approximately one
kilogram of fentanyl pills was recovered from Solorio’s vehicle. (Id. ¶ 12.)
          Case 1:20-cr-00029-JPO Document 60 Filed 02/12/21 Page 2 of 4
                                                                                            Page 2 of 4



       Following his arrest, the defendant was advised of his Miranda rights, waived those rights,
and led law enforcement to an additional approximately twenty kilograms of a mixture of fentanyl
and heroin, as well as approximately $100,000 in cash. (Id. ¶ 13.)

       The defendant was presented on a criminal complaint the day after his arrest, December
16, 2019. He has been detained since that date. On January 13, 2020, a grand jury returned
Indictment 20 Cr. 29, charging the defendant with conspiring to commit narcotics trafficking.
(Dkt. No. 12.) On November 10, 2020, the defendant pled guilty before the Court, remotely
pursuant to the CARES Act and pursuant to a plea agreement with the Government. The defendant
opted not to seek safety-valve relief and is subject to a five-year mandatory minimum sentence.

B. Discussion

           1.         Applicable Law

        As the Court is aware, the Guidelines still provide important guidance to the Court
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Indeed, although Booker held that the Guidelines are no longer mandatory, it
also held that they remain in place and that district courts must “consult” the Guidelines and “take
them into account” when sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a
district court should begin all sentencing proceedings by correctly calculating the applicable
Guidelines range,” which “should be the starting point and the initial benchmark.” Gall v. United
States, 552 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

                (A)      to reflect the seriousness of the offense, to promote respect for the law, and
                         to provide just punishment for the offense;
                (B)      to afford adequate deterrence to criminal conduct;
                (C)      to protect the public from further crimes of the defendant; and
                (D)      to provide the defendant with needed educational or vocational training,
                         medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).
          Case 1:20-cr-00029-JPO Document 60 Filed 02/12/21 Page 3 of 4
                                                                                           Page 3 of 4


           2.      A Guidelines Sentence Is Reasonable in This Case

      The Government respectfully submits that a sentence within the applicable Guidelines
Range of 135 to 168 months’ imprisonment would be sufficient, but not greater than necessary, to
comply with the purposes of sentencing.

        The Section 3553(a) factors most applicable in this case include the nature and seriousness
of the offense, the need to provide just punishment for the offense, the need to promote respect for
the law, and the need to afford adequate deterrence to criminal conduct.

        The offense conduct involved the defendant’s knowing involvement in high-volume
narcotics trafficking. At the time of the defendant’s arrest, he had transported more than twenty
kilograms of deadly opioids—fentanyl and heroin—as well as $100,000 in narcotics proceeds. As
the Court is well aware, fentanyl and heroin are both highly addictive and deadly substances that
have been integral to the nation’s ongoing opioid epidemic.

        The defendant claims that he engaged in this drug trafficking out of fear. He also claims
that he is similarly culpable to his co-defendant, Ramirez. This latter claim is inconsistent with the
acknowledged reality that it was Ramos, not Ramirez, who was responsible for coordinating with
more senior drug traffickers. It was Ramos who was responsible for acquiring the narcotics
designated for cross-country trips, and it was Ramos who obtained the information regarding
where and how the narcotics should be delivered. As the facts of Ramos’s arrest also make clear,
Ramos was trusted to collect large amounts of money, including the $100,000 cash in the truck at
the time of his arrest.

       Ramos’s claim that he is similarly culpable to Ramirez is also inconsistent with Ramirez’s
account. As Ramirez explained to the Court in his sentencing submission (Dkt. No. 33), Ramos
was the one who approached Ramirez about the prospect of transporting narcotics and drug
proceeds. Indeed, according to Ramirez, Ramirez had no interaction with more senior members of
the drug trafficking organization, and Ramirez only vaguely understood the type of substances that
he and Ramos transported.

        As for the defendant’s claims of being motivated by fear, the Government doubts, but
cannot disprove, that fear caused the defendant to choose to transport drugs cross-country over
multiple occasions. But the Government rejects the contention that Ramos’s role is that of a mere
courier. Ramos arranged with “bosses” to transport tremendous quantities of deadly opioids cross-
country. This conduct was repeated. Ramos was sufficiently trusted, not only to transport these
valuable substances, but also to transport large amounts of cash. And Ramos claims he did what
he was told (Def. Subm’n 4), but, at a minimum, Ramos also directed Ramirez.

         The defendant’s minimization of his conduct, and equating his own role with that of
Ramirez suggests a failure to fully accept responsibility which should be considered by the Court
as it relates to the defendant’s circumstances and the need for deterrence.
          Case 1:20-cr-00029-JPO Document 60 Filed 02/12/21 Page 4 of 4
                                                                                        Page 4 of 4


C. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the Guidelines Range of 135 to 168 months’ imprisonment, as
such a sentence would be sufficient but not greater than necessary to serve the legitimate purposes
of sentencing.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                                 By: _____________________________
                                                    Daniel G. Nessim
                                                    Assistant United States Attorneys
                                                    (212) 637-2486
